Citation Nr: 0518436	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-33 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for residuals of a 
gunshot wound (GSW) of the right knee.

6.  Entitlement to service connection for arthritis of the 
left knee.

7.  Entitlement to service connection for arthritis of the 
right knee.

8.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, to include numbness and 
poor circulation.

9.  Entitlement to service connection for peripheral vascular 
disease of the upper extremities, to include numbness and 
poor circulation.

10.  Entitlement to a non-service connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to February 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. §§ 7101(c), 7102 (West 2002).

FINDINGS OF FACT

1.  There is no competent evidence that the veteran manifests 
left and/or right ear hearing loss disability per VA 
standards.

2.  The preponderance of the evidence establishes that the 
veteran did not manifest tinnitus in service, and there is no 
competent evidence of record establishing that such 
disability is causally related to event(s) in service.

3.  The veteran's hypertension first manifested many years 
after service, and there is no competent medical evidence 
establishing that such disability is causally related to 
event(s) in service.

4.  The veteran's cardiovascular disease first manifested 
many years after service, and there is no competent medical 
evidence establishing that such disability is causally 
related to event(s) in service.

5.  There is no competent evidence that the veteran manifests 
any residual disability related to a claimed GSW wound to the 
right leg in service.

6.  There is no competent evidence that the veteran manifests 
arthritis of the left knee.

7.  There is no competent evidence that the veteran manifests 
arthritis of the right knee.

8.  The veteran's peripheral vascular disease of the lower 
extremities first manifested many years after service, and 
there is no competent medical evidence establishing that such 
disability is causally related to event(s) in service.

9.  The veteran's peripheral vascular disease of the upper 
extremities first manifested many years after service, and 
there is no competent medical evidence establishing that such 
disability is causally related to event(s) in service.

10.  The veteran withdrew his appeal seeking entitlement to a 
non-service connected pension at his March 2005 personal 
hearing.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159(a), 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Cardiovascular disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Residuals of a GSW of the right knee were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

6.  Arthritis of the left knee was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

7.  Arthritis of the right knee was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

8.  Peripheral vascular disease of the lower extremities, to 
include numbness and poor circulation, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

9.  Peripheral vascular disease of the upper extremities, to 
include numbness and poor circulation, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

10.  The veteran having withdrawn his appeal seeking 
entitlement to a non-service connected pension; there are no 
remaining allegations of error of fact or law for appellate 
consideration with respect to this claim.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

The veteran seeks entitlement to service connection for 
multiple disabilities.  The Board has reviewed all the 
evidence in the veteran's claims folder, which includes, but 
is not limited to: service medical records; his statements in 
support of claim; VA clinic records; testimony provided by 
the veteran; and argument provided by the veteran's 
representative.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

The veteran served on active duty from March 1960 to February 
1963 that is defined, for VA purposes, as peacetime active 
service.  38 U.S.C.A. § 101 (West 2002).  Service connection 
is established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during periods of active 
peacetime military service.  38 U.S.C.A. § 1131 (West 2002).  
In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1131, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).  
Arteriosclerosis, arthritis, cardiovascular renal-disease 
(including hypertension), endocarditis, and myocarditis are 
included as among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a) (2004).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

II.  Service connection claims

A.  Hearing loss

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He believes that he manifests a 
current hearing loss disability in both ears which he 
attributes to noise exposure in service.  A valid service 
connection claim requires competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

The veteran's service medical records do not reflect 
treatment for hearing loss disability.  Rather, an 
audiometric examination upon his separation examination in 
December 1962 measured hearing acuity at 0 decibels in the 
frequencies of 250, 500, 1000, 2000, 4000 and 8000 Hertz in 
both ears.  His VA clinic records do not reflect treatment 
for hearing loss disability, and do not include an 
audiometric evaluations.  The only evidence suggesting that 
the veteran manifests hearing loss disability consists of his 
self-diagnosis of hearing loss disability, but his own lay 
belief as to current diagnosis holds no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  See generally Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1993) (Determination of level of hearing 
loss disability under VA's schedular criteria a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule).  Based upon the above, the Board finds that there 
is no competent evidence that the veteran manifests left 
and/or right ear hearing loss disability per VA standards.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
Accordingly, the Board must deny the claim for service 
connection for bilateral hearing loss.

2.  Tinnitus

The veteran claims entitlement to service connection for 
tinnitus alleging the presence of ringing in the ears since 
his active military service.  Tinnitus is defined as "a 
noise in the ears, such as ringing, buzzing, roaring, or 
clicking."  Charles v. Principi, 16 Vet. App. 370, 374 
(2002), citing DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1714 
(28th ed. 1994).  As held in Charles, the symptoms of 
tinnitus are capable of lay observation rendering a claimant 
competent to speak to continuity of symptomatology.  Id.  The 
Charles case did not hold, however, that a lay person was 
competent to diagnose the medical condition of tinnitus to 
suffice for the legal requirement of a current disability.  

In this case, none of the medical evidence of record includes 
a diagnosis of tinnitus.  Thus, there is no competent 
evidence of a current disability.  The Board also finds that 
the preponderance of the evidence weighs against a finding of 
persistent symptoms of ear ringing since service.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  The veteran's service medical records 
are negative for lay report of tinnitus symptoms, and the 
veteran specifically denied a history of ear trouble upon his 
separation from service.  His physical examination at the 
time of discharge indicated a normal clinical evaluation of 
the ears.  Thus, at the time of discharge, the lay and 
medical evidence negated a history or diagnosis of tinnitus.  

The Board places more probative weight to the lay and medical 
evidence indicated at the time of discharge from service than 
as to the current recollections of ear ringing that started 
in service.  In this respect, lay and medical evidence 
generated in close proximity to the time of discharge from 
service holds greater value as to the onset of such symptoms 
as compared to a lay recollection made over four decades 
following discharge from service.  Additionally, the 
veteran's report of history at the time of his separation 
service holds more probative weight as it was made in the 
context of seeking a physical examination at the time of his 
discharge.  See Lilly's An Introduction to the Law of 
Evidence, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarent has a strong motive to tell 
the truth in order to receive proper care).

Accordingly, the Board finds that the preponderance of the 
evidence establishes that the veteran did not manifest 
tinnitus in service, and there is no competent evidence of 
record establishing that such disability is causally related 
to event(s) in service.  There is no doubt of material fact 
to be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 
2002).  The claim for service connection for tinnitus, 
therefore, is denied.

3.  Hypertension

The veteran claims that he manifests hypertension as a result 
of event(s) during service.  During his March 2005 hearing, 
he did not recall any specific instances of elevated blood 
pressure readings in service, but felt that his overall 
cardiovascular disability was first manifested in service.  
An August 2002 statement, however, included his recollection 
of being treated for chest pain, elevated blood pressure and 
poor circulation in the hands and feet at Fort Knox and 
Germany.  His service medical records do not reflect a 
diagnosis of hypertension nor any blood pressure readings 
indicative of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, NOTE 1 (2004) (hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days; the term 
hypertension means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.)  On his discharge, he denied a 
history of high blood pressure with a reading of 110/80 
recorded on his examination report with a "NORMAL" clinical 
evaluation of his heart and vascular system provided.

The post-service VA clinical records do not reflect an actual 
diagnosis of hypertension, and record blood pressure readings 
that are not indicative of hypertension.  However, the 
veteran has been placed on numerous cardiac medications which 
includes Lisinopril "EVERY DAY FOR BLOOD PRESSURE."  
Assuming, arguendo, for purposes of this appeal that the 
veteran has a current disability of hypertension, the Board 
finds by a preponderance of the evidence that the veteran's 
hypertension first manifested many years after service, and 
there is no competent medical evidence establishing that such 
disability is causally related to event(s) in service.  The 
veteran's well-intentioned belief that his hypertension is 
causally related to event(s) in service cannot be accepted as 
competent nexus evidence in this case.  See Espiritu, 2 Vet. 
App. at 494; 38 C.F.R. § 3.159(a) (2004).  There is no doubt 
of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the Board 
must deny the claim for service connection for hypertension.

4.  Cardiovascular disease

The veteran claims that his currently diagnosed 
cardiovascular disease was first manifested in service.  In a 
statement received August 2002, he claimed in-service 
treatment for chest pain, elevated blood pressure and poor 
circulation in the hands and feet at Fort Knox and Germany.  
In March 2005, he testified to one incident in service 
wherein he was hospitalized for two to three hours for 
shortness of breath and chest pain following drill exercises.  
He recalled being sent back to the barracks with instructions 
that he should avoid strenuous physical activity.  His VA 
doctor indicated to him that he had a history of a heart 
attack in the distant past, and the veteran speculated that 
his in-service treatment may have been for a heart attack.

The veteran's service medical records include one March 30, 
1960 clinic record wherein he sought treatment for pain in 
the left leg and the "HEART."  No assessment was offered.  
He has several other instances of chest pain and shortness of 
breath complaints assessed as viral syndrome and/or treated 
as cold symptoms.  Otherwise, the veteran's separation 
examination dated December 1962 reflected his denial of 
symptoms such as dizziness, fainting spells, pain or pressure 
in chest, and palpitation or pounding heart.  His physical 
examination indicated a "NORMAL" clinical evaluation of his 
heart and vascular system.  Post-service, his VA clinic 
records first reflect his treatment for new onset congestive 
heart failure (CHF) in February 2003.  At that time, he 
reported to his examiner a history of chest pain and "left 
arm numbness, blue then white fingers" that had 
intermittently occurred since service.  He has multiple 
abnormalities of his heart with impressions that include non-
ischemic cardiomyopathy with severe left ventricular (LV) 
dysfunction, moderate-severe mitral valve regurgitation due 
to LV dysfunction, non-obstructive coronary artery disease 
(CAD), non-sustained ventricular tachycardia (VT) and left 
bundle branch block (LBBB).

The only evidence in this case suggesting that the veteran's 
currently diagnosed cardiovascular disorders are related to 
event(s) in service consists of the veteran's own stated 
beliefs.  His own self-diagnosis and medical opinion in this 
case holds no probative value as he is not shown to possess 
the medical training required to provide an etiology opinion.  
See Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) 
(2004).  Therefore, the Board must find that the veteran's 
cardiovascular disease first manifested many years after 
service, and there is no competent medical evidence 
establishing that such disability is causally related to 
event(s) in service.  There is no doubt of material fact to 
be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).  
The claim for service connection for cardiovascular 
disability, therefore, is denied.

5.  Residuals of GSW of the right knee

The veteran claims to manifest current residual disability 
related to a gunshot wound to the right lower extremity in 
service.  He recalled that, while performing duties on a 
target range in Germany, ammunition from an M-1 ricocheted of 
a target and penetrated his right leg.  He was treated by a 
medic in the field, and used to have difficulties as a 
result.  He indicated that the injury did not really hurt 
anymore, but that he did have some intermittent pain.  His 
service medical records do not reflect any indication that he 
incurred a GSW wound to the right leg.  On his separation 
examination in December 1962, he denied symptoms such as 
swollen or painful joints, lameness, and trick or locked knee 
with his physical examination indicating a "NORMAL" 
clinical evaluation of his lower extremities.  There were no 
identifying body marks or scars noted.  His post-service 
medical records do not include any evidence of residuals of a 
GSW to the right leg.

The fact that some condition occurred in service alone is not 
enough to establish service connection; there must be a 
current disability resulting from that condition.  See Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  Any type of 
treatment that the veteran received in-service from the 
ricochet injury is shown to have been acute and transitory in 
nature leaving no residual disability.  In fact, there is no 
evidence that such injury resulted in any permanent 
disability, complications or even a scar.  The claim must be 
denied as there is no current evidence of any disability 
related to the claimed in-service injury which can be deemed 
compensable under VA's schedule of rating disabilities.  
See., e.g., Chelte, 10 Vet. App. at 271 (a non-symptomatic 
scar from a hernia operation in service did not amount to a 
current disability as it is not listed among the chronic 
conditions or diseases accorded presumptive service 
connection as defined by statute and regulation, and a scar 
is not a chronic disease).

Similar to Chelte, the veteran in this case has submitted no 
evidence of a current disability related to a claimed GSW 
wound to the right lower extremity other than some non-
specified occasional discomfort.  Unlike Chelte, there is no 
evidence in this case that a scar or any other resemblance of 
disability resulted from the alleged incident.  The Board, 
therefore, must find that there is no competent evidence that 
the veteran manifests any residual disability related to a 
claimed GSW wound to the right leg in service.  There is no 
doubt of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).  The claim, therefore, 
must be denied.

6.  Arthritis of the right knee

The veteran claims to manifest current disability of 
arthritis of the right knee as causally related to events in 
service.  He has testified to right leg discomfort with his 
representative asserting that right knee arthritis has been 
demonstrated by x-ray examination.  The Board has carefully 
reviewed the claims folder, and finds no evidence that the 
veteran manifests arthritis of the right knee.  His extensive 
VA clinic records do not show treatment for right knee 
disability or even clinically diagnose any disability of the 
right knee.  His service medical records are negative for 
diagnosis of right knee disability with a "NORMAL" clinical 
evaluation of the knees provided upon his separation in 
December 1962.  The assertions of the veteran that he 
manifests arthritis of the right knee cannot be accepted as 
competent evidence in this case.  See Espiritu, 2 Vet. App. 
at 494; 38 C.F.R. § 3.159(a) (2004).  The representations of 
his representative that there is x-ray evidence of arthritis 
shown by record is also not competent to establish a current 
disability.  Chelte, 10 Vet. App. at 271 (representative 
assertions that claimant manifested a current disability not 
accepted as competent evidence).  The Board must find, 
therefore, that there is no competent evidence that the 
veteran manifests arthritis of the right knee.  There is no 
doubt of material fact to be resolved in the veteran's favor, 
see 38 U.S.C.A. § 5107(b) (West 2002), and the claim must be 
denied.

7.  Arthritis of the left knee

The veteran also claims to manifest current disability of 
arthritis of the left knee as causally related to events in 
service.  The Board's review of the claims folder reveals no 
evidence that the veteran manifests arthritis of the left 
knee.  His extensive VA clinic records do not show treatment 
for left knee disability or even clinically diagnose any 
disability of the left knee.  His service medical records are 
negative for diagnosis of left knee disability with a 
"NORMAL" clinical evaluation of the knees provided upon his 
separation in December 1962.  The assertions of the veteran 
and his representative that he manifests arthritis of the 
left knee cannot be accepted as competent evidence in this 
case.  Espiritu, 2 Vet. App. at 494; Chelte, 10 Vet. App. at 
271; 38 C.F.R. § 3.159(a) (2004).  The Board must find, 
therefore, that there is no competent evidence that the 
veteran manifests arthritis of the left knee.  There is no 
doubt of material fact to be resolved in the veteran's favor, 
see 38 U.S.C.A. § 5107(b) (West 2002), and the claim must be 
denied.

8.  Peripheral vascular disease of the lower extremities

The veteran claims entitlement to service connection for 
peripheral vascular disease of the lower extremities, to 
include numbness and poor circulation.  In a statement 
received August 2002, he claimed in-service treatment for 
chest pain, elevated blood pressure and poor circulation in 
the hands and feet at Fort Knox and Germany.  His service 
medical records, however, do not reflect any treatment for 
such symptoms.  His separation examination, dated December 
1962, reflected his denial of symptoms such as swollen or 
painful joints, cramps in legs, neuritis and/or any other 
symptoms involving the lower extremities.  At that time, he 
was given a "NORMAL" clinical evaluation of his vascular 
system, neurologic system and lower extremities.  

The veteran's VA clinic records first reflect treatment for 
edema of the lower extremities in 2003 in conjunction with 
his treatment for CHF with mitral valve insufficiency.  His 
chest x-ray examination demonstrated cardiomegaly with some 
vascular congestion and small effusions.  He reported to his 
examiner a history of chest pain and "left arm numbness, 
blue then white fingers" that had intermittently occurred 
since service.  His physical examination demonstrated 
bilateral ankle edema, and he was placed on Lasix.  His 
clinic records do not establish an actual diagnosis of 
peripheral vascular disease.  Assuming, arguendo, for 
purposes of this appeal a current diagnosis of peripheral 
vascular disease, the Board must find that the veteran's 
peripheral vascular disease of the lower extremities first 
manifested many years after service, and that there is no 
competent medical evidence establishing that such disability 
is causally related to event(s) in service.  As indicated 
above, the veteran's theory of etiology holds no probative 
value as he is not shown to possess the medical training 
required to provide an etiology opinion.  See Espiritu, 2 
Vet. App. at 494; 38 C.F.R. § 3.159(a) (2004).  There is no 
doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West 2002).  The claim for service 
connection for peripheral vascular disease, therefore, is 
denied.

9.  Peripheral vascular disease of the upper extremities

The veteran claims entitlement to service connection for 
peripheral vascular disease of the upper extremities, to 
include numbness and poor circulation.  In a statement 
received August 2002, he claimed in-service treatment for 
chest pain, elevated blood pressure and poor circulation in 
the hands and feet at Fort Knox and Germany.  His service 
medical records, however, do not reflect any treatment for 
such symptoms.  He was treated on one occasion for a stiff 
left arm and neck treated as a muscle strain.  His separation 
examination, dated December 1962, reflected his denial of 
symptoms such as swollen or painful joints, neuritis and/or 
any other symptoms involving the upper extremities.  At that 
time, he was given a "NORMAL" clinical evaluation of his 
vascular system, neurologic system and upper extremities.  

The veteran's VA clinic records first reflect treatment for 
substernal chest pain radiating to the left arm, including 
left arm tingling, in 2003 in conjunction with his treatment 
for CHF with mitral valve insufficiency.  His chest x-ray 
examination demonstrated cardiomegaly with some vascular 
congestion and small effusions.  He reported to his examiner 
a history of chest pain and "left arm numbness, blue then 
white fingers" that had intermittently occurred since 
service.  He was placed on Lasix with edema of the ankles 
noted, but no specific finding or diagnosis of peripheral 
vascular disease of the upper extremities.  Assuming, 
arguendo, for purposes of this appeal a current diagnosis of 
peripheral vascular disease of the upper extremities, the 
Board must find that the veteran's peripheral vascular 
disease of the upper extremities first manifested many years 
after service, and that there is no competent medical 
evidence establishing that such disability is causally 
related to event(s) in service.  As indicated above, the 
veteran's theory of etiology holds no probative value as he 
is not shown to possess the medical training required to 
provide an etiology opinion.  See Espiritu, 2 Vet. App. at 
494; 38 C.F.R. § 3.159(a) (2004).  There is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The claim for service connection for 
peripheral vascular disease, therefore, is denied.

III.  Non-service connected pension

At a Travel Board hearing on March 17, 2005, the veteran 
withdrew his appeal seeking entitlement to non-service 
connected pension.  VA regulation provides for the withdrawal 
of an appeal to the Board by the submission of a written 
request to that effect at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204(b) (2004); Hanson v. Brown, 9 Vet. App. 
29, 31 (1996) (When a claim is withdrawn by a veteran, it 
ceases to exist; it is no longer pending and it is not 
viable).  The transcript of the hearing reduced his intention 
to withdraw in writing, and serves to satisfy the requirement 
of a "written" request for purposes of 38 C.F.R. § 
20.204(b).  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As 
of March 17, 2005, the Board had not issued a final decision 
with respect to the claim withdrawn by the veteran.  
Therefore, his withdrawal of this issue is valid.  

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 
7105(d) (West 2002).  Accordingly, because the veteran 
clearly expressed his desire to terminate his appeals of 
entitlement to a non-service connected pension, because he 
did so in writing, and because the Board had not  promulgated 
a decision on his appeal at the time of his withdrawal of the 
appeals, the legal requirements for a proper withdrawal have 
been satisfied.  38 C.F.R. § 20.204(b) (2004).  As such, 
further action by the Board on this particular matter is not 
appropriate and the veteran's appeal is dismissed.

IV.  Duty to assist and provide notice

In deciding this case, the Board has carefully reviewed the 
record to ensure compliance with the notice and assistance 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in January 2003 that told the veteran what 
was necessary to substantiate his claims.  In addition, by 
virtue of the rating decision on appeal and the October 2003 
SOC, he was provided with specific information as to why his 
claims seeking entitlement to service connection for his 
disabilities were being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's January 2003 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  In March 2005, 
the Board advised the veteran of his right to obtain a 
medical opinion, based upon review of his service medical 
records, in an effort to substantiate his claim.

Finally, with respect to element (4), the Board notes that 
the RO January 2003 letter identified for the veteran 
evidence and/or information in his possession deemed 
necessary to substantiate his claim, and he was instructed to 
send the evidence that he had and/or to "tell [VA] about any 
additional information or evidence that you want us to try to 
get for you."  The October 2003 SOC supplied with the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The January 2003 VCAA letter was provided 
by the veteran prior to the initial denial of the claim by 
the agency of original jurisdiction (AOJ).  There is no 
indication that any aspect of the 38 C.F.R. § 3.159(b) 
complying language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claims.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.  Based upon the above, the Board finds that the 
content and timing requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
scheduled the veteran for a personal hearing before the 
Board.  The veteran has stated that there is no other 
evidence available.  The Board notes that the veteran has 
been granted disability benefits by the Social Security 
Administration (SSA); however, the Board finds that an 
attempt to obtain those records would not aid in 
substantiating the veteran's claim.  The veteran indicated 
that his SSA award was based solely on his VA clinic records, 
and that he was not provided an examination by SSA.  The 
veteran's representative indicated on record that obtaining 
records from SSA would not produce any relevant information.  
See Transcript of Travel Board Hearing, pp. 7-8.  SSA 
findings are not binding on VA, see Murincsak v. Derwinski, 2 
Vet. App. 363 (1992), and the focus on the veteran's state of 
employability would hold no probative value in his case.  
Seeking additional records from the SSA would unduly delay 
the veteran's quest for a final decision in this matter, and 
be contrary to the intent stated at the March 2005 hearing.

The Board has also considered whether it has been necessary 
to obtain medical examination or opinion to decide the case.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2004).  The Board finds that sufficient evidence 
is of record to make a decision on each claim.

As held above, the veteran has not presented competent 
evidence that he manifests left and/or right ear hearing loss 
disability per VA standards, residual disability related to a 
claimed GSW wound to the right leg in service, and/or 
arthritis of the either knee.  He has not presented a 
diagnosis of tinnitus from a qualified medical professional 
and, as held above, the Board finds that the preponderance of 
the evidence weighs against a finding of continuity of 
symptoms since service.  The veteran's disabilities involving 
his cardiovascular disease and complication are first shown 
to have manifested many years after service.  In all of the 
above claims, there is no competent evidence that the claimed 
disability or symptoms may be associated with an established 
event, injury, or disease in service.  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The only 
evidence in this case consists of service medical records 
absent any evidence of the claimed disabilities and treatment 
records of, essentially, the onset cardiovascular disability 
and complications 4 decades following the veteran's 
separation from service.  VA has no obligation to provide 
medical opinion pursuant to section 5103A(d) where there is 
no evidence suggesting a disease or injury is associated with 
an in-service event.  Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).  Cf.  Charles, 16 Vet. App. at 375 (VA had to 
obtain medical opinion pursuant to 38 U.S.C.A. § 5103A(d) 
where claimant had satisfied the two components of (1) 
competent evidence of a current disability and (2) evidence 
indicating an association with the disability and active 
service).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for residuals of a GSW of 
the right knee is denied.

Entitlement to service connection for arthritis of the left 
knee is denied.

Entitlement to service connection for arthritis of the right 
knee is denied.

Entitlement to service connection for peripheral vascular 
disease of the lower extremities, to include numbness and 
poor circulation, is denied.

Entitlement to service connection for peripheral vascular 
disease of the upper extremities, to include numbness and 
poor circulation, is denied.

The claim of entitlement to a non-service connected pension 
having been withdrawn, the appeal of this claim is dismissed.




	                        
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


